Citation Nr: 0432379	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-18 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left foot and ankle condition.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had been submitted to reopen the claim, and then 
ultimately denied it.  The veteran submitted a notice of 
disagreement (NOD) received by VA in March 2003.  A statement 
of the case (SOC) was issued in June 2003.  A substantive 
appeal (VA Form 9) was received in July 2003.  

For reasons unclear, the RO has developed the appeal as 
involving two issues.  The first as a claim for service 
connection for left foot and ankle condition and the second 
as a claim for service connection for left foot and ankle 
arthritis.  Since one encompasses the other, they are 
reflected as one issue here.  

The Board is reopening the claim herein, and the issue of 
entitlement to service connection for a left foot and left 
ankle condition on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left foot and ankle condition was 
most recently denied by a June 2001 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights that same month, and he did not file a timely appeal.

2.  Additional evidence received since the June 2001 rating 
decision is new, relevant, and directly relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for left foot and ankle condition.  


CONCLUSIONS OF LAW

1.  The RO's June 2001 rating decision denying service 
connection for left foot and ankle condition was final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

2.  Evidence submitted subsequent to the June 2001 rating 
decision regarding service connection for left foot and ankle 
condition is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision to reopen the veteran's 
previously denied claim, it is unnecessary to enter any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
to this point.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO addressed this matter 
was in June 2001.  That adverse decision was made on the 
basis that the veteran submitted no relevant evidence on the 
issue.  The veteran was notified of this decision and his 
procedural and appellate rights in a letter of June  2001.  
However, he did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the June 2001 RO denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for left foot and ankle condition.  Particularly, 
there is an April 2003 statement from a VA physician who has 
treated the veteran for peripheral vascular disease since 
1999.  This physician opined that chronic thrombophlebitis, 
and degenerative joint disease (DJD)with advanced arthritis 
most likely was aggravated or caused during active duty.  He 
stated that he had an opportunity to review the veteran's 
service medical records extensively, and believed that the 
veteran's leg degeneration with thrombophlebitis, DJD, and 
arthritis, date back to military service.  

The aforementioned evidence, whose credibility is presumed, 
indicates that the veteran does have a left foot and ankle 
condition, and that the condition was incurred or aggravated 
during active service.  This evidence is new, and it relates 
to a previously unestablished fact that is necessary to 
substantiate the claim.  Therefore, the aforementioned 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
left leg and ankle condition has been submitted, and to this 
extent only, the claim is granted.


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

The veteran and his representative contend, in essence, that 
service connection is warranted for a left foot and ankle 
condition due to service incurrence.  The veteran claims that 
his left foot and ankle was injured in service and 
precipitated his current left foot and ankle condition.  

The evidence of record shows that the veteran received a 
medical opinion regarding his left foot and condition from 
his treating physician at VA.  That examiner indicted, in 
pertinent part, that he had treated the veteran since 1999.  
Those treatment records do not appear in the claims folder.  
Those records should be obtained and associated with the 
claims folder prior to final adjudication of the claim.  In 
addition, this treating physician should be given an 
opportunity to provide a rationale for the opinion rendered 
on behalf of the veteran's claim in the April 2003 statement, 
since it appears to be at odds with the opinion offered by a 
second VA physician following a July 2003 examination.  

Further, the veteran testified at his Board hearing that he 
was in receipt of Social Security disability benefits.  These 
records should be obtained.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  The RO should obtain all of the 
veteran's treatment records from the VA 
Medical Center Salem, Virginia, from 1999 
to the present for treatment of the 
veteran by his treating VA  vascular 
surgeon.  Those records should be 
associated with the claims folder.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

2.  The VA physician who wrote the April 
2003 letter on behalf of the veteran 
should be asked to provide rationale for 
his findings that the veteran's chronic 
thrombophlebitis, DJD with advanced 
arthritis in the left ankle dates back to 
the veteran's active service.  

3.  The RO should obtain the veteran's 
Social Security Administration disability 
award notice and the medical records upon 
which the decision was rendered.  

4.  The RO should readjudicate the claim.  
If the decision is adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



